ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Tien Le (Reg. # 66,395) on 07/01/2021.  The application has been amended as follows:  
In Claim 16, line 1, the recitation, “computer-readable storage media” has been changed to  --non-transitory computer-readable storage media--.
In Claim 17, line 1, the recitation, “computer-readable storage media” has been changed to  --non-transitory computer-readable storage media--.  
In Claim 18, line 1, the recitation, “computer-readable storage media” has been changed to  --non-transitory computer-readable storage media--.
In Claim 19, line 1, the recitation, “computer-readable storage media” has been changed to  --non-transitory computer-readable storage media--.

In Claim 20, line 1, the recitation, “computer-readable storage media” has been changed to  --non-transitory computer-readable storage media--.
In Claim 21, line 1, the recitation, “computer-readable storage media” has been changed to  --non-transitory computer-readable storage media--.

Allowable Subject Matter
3.	  Remaining Claims 2-21 are allowed.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a device , computer instructions and a method, comprising, among other limitations,  determining, by a mobile device, a signal strength map based at least in part on signal strength data for a plurality of areas; selecting, by the mobile device, a route to a destination from a plurality of routes to the destination based at least in part on respective signal strength data for respective areas of the plurality of areas; and sending, from the mobile device, an indication of the selected route to a display.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663